Citation Nr: 1747869	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  10-25 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, and coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from July 1967 to July 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2013, the Veteran testified at a travel board hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file. 

This matter was previously remanded in December 2013.


FINDING OF FACT

Hypertension was not present during service; did not manifest within one year of the Veteran's discharge from service; did not develop as a result of any incident during service, including exposure to herbicides; and is not related to or aggravated by a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service; may not be presumed to have been incurred therein; and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for hypertension as it was incurred secondary to his service-connected diabetes mellitus.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Similarly, to establish a right to compensation for a present disability secondary to a service-connected disability, a veteran must demonstrate the existence of (1) a current disability; (2) a service-connected disability; and (3) a nexus between the current disability and the service-connected disability.  38 C.F.R. § 3.310(a); Wallin v. West, 11 Vet. App. 509 (1998).  

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To demonstrate chronic disease in service, 38 C.F.R § 3.303(b) requires "manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time . . . ."  Id.  "When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity."  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including hypertension, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

In making a determination of service connection, the Board considers both lay and medical evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  As a lay person, however, the Veteran is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  Once evidence is determined competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

Turning first to service connection as due to any incident of service, including exposure to herbicide agents, the Board finds service connection is not warranted on this basis.  The record confirms the presence of the first element of service connection - a current disability - in VA treatment records and VA examinations.  As for the second element - an in-service injury - the Veteran's personnel records confirm that he served in the Republic of Vietnam during the presumptive time period; accordingly, his exposure to herbicides is conceded.  See 38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.307(a)(6).  

The record does not establish the third element, however: a link between the Veteran's hypertension and any incident of active duty service. A review of the Veteran's service treatment records does not show any treatment for, or diagnosis of, hypertension.  The Veteran's blood pressure was normal at the May 1970 separation examination.  He also specifically denied a history of high blood pressure on the accompanying report of medical history.  The Veteran does not contend, nor does the evidence show, that his hypertension began in service or within one year of discharge from service.

According to the Veteran's testimony at the June 2013 hearing, he was diagnosed with hypertension in 1999.  None of the Veteran's records contain any medical opinion relating his hypertension to his military service, to include his conceded in-service herbicide-agent exposure.  Moreover, an October 2014 VA examination specifically found that the Veteran's hypertension was less likely than not caused by his service because there was no evidence of hypertension in service and the Veteran was not diagnosed with hypertension until decades after service.  A February 2015 VA medical opinion also found the Veteran's hypertension was less likely than not caused by presumed in-service exposure to herbicide agents because "the medical literature consensus" has not determined that there is a link between herbicide-agent exposure and the development of hypertension.  The VA medical opinion also discussed the pathogenesis and known risk factors of hypertension, which do not include herbicide agents.  Thus, the overall evidence of record weighs against a finding of hypertension being associated with any incident of the Veteran's active duty, to include exposure to herbicide agents.

In addition, the Board finds that service connection is not warranted on a secondary basis.  As discussed above, the Veteran has a current disability: hypertension.  He is also service connected for multiple disabilities, including diabetes mellitus and CAD.  After reviewing the evidence, however, the Board must conclude that the preponderance of the evidence weighs against a finding of a nexus between the Veteran's hypertension and his diabetes mellitus and CAD.

The Veteran acknowledged at the June 2013 hearing that no medical authority had told him his hypertension was caused by his diabetes mellitus.  In contrast, a March 2015 VA medical opinion found the Veteran's hypertension was less likely than not caused by or a result of his service-connected diabetes mellitus or CAD because these conditions have not been shown to be causes of hypertension.  The opinion then discussed the pathogenesis of hypertension and its risk factors, which did not include the service-connected disabilities.  Moreover, addressing only diabetes mellitus, the opinion provider noted that diabetes mellitus and hypertension "do not give rise to the other," but rather stem from common pathways.

Furthermore, the medical evidence weighs against a finding that the Veteran's service-connected disabilities, including diabetes mellitus and CAD, aggravated the Veteran's hypertension beyond its natural progression.  The October 2014 VA examination cited the lack of objective evidence of aggravation and the lack of evidence of chronic kidney disease to support its opinion.

The Board has considered the Veteran's statements - including in his June 2013 testimony - that he believes diabetes mellitus caused hypertension because his diagnosis of hypertension came after his diagnosis of diabetes mellitus.  The Veteran has not demonstrated his medical expertise to provide such an opinion, however, and the Board finds he is not credible to put forth such a link.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Thus, the Board finds that the weight of the medical evidence weighs against a finding that the Veteran's hypertension is secondary to his service-connected diabetes mellitus or CAD.

As a final matter, the Board will address service connection for hypertension as a chronic disease under 38 C.F.R. § 3.309(a).  To demonstrate a chronic disease in service, 38 C.F.R § 3.303(b) requires "manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time . . . ."  As indicated above, the service treatment records do not note any treatment for hypertension, the Veteran denied high blood pressure at separation, and hypertension was not diagnosed until 1999. Thus, service connection is not warranted for hypertension as a chronic disease because it did not manifest in service or within one year of service.  Id.


ORDER

Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus and CAD, is denied.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


